Title: The American Commissioners to Schweighauser, 10 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, June 10, 1778: We approve your refusal to pay William Morris 1,200 l.t.; pay no one without our orders. Give the captains goods, for repairing their ships or feeding their men, and a suit of clothes for each to be charged against his pay. Dispose of Captain Whipple’s prize, if she arrives, as you and he think best. Let us know what we should pay for freighting the Flamand with the merchandise we have on hand, so that we may know whether the ship is worth hiring.>
